This is an action for damages, by the plaintiff [Zebulon Parker, against Thomas Bamker], for the infringement of plaintiff’s patent, in using his percussion water wheel for mills, etc. No plea being filed, the charge in the declaration was admitted. A witness being sworn, proved the use of the wheel three months in the year; that 3,000 feet of plank would be sawed in a day, and he estimated one-fourth of the proceeds for the expense of the mill, one-fourth to keep the *1115mill in repair, one-fourth for the hire of a sawyer, and the other fourth for profit, which amounted, in five years, to the sum of $460, for which the jury found a verdict Judgment
[For other cases involving this patent see note to Parker v. Hatfield, Case No. 10,736.]
Hr. Stanbery, for plaintiff.
Several other cases were decided on the same, principle.